Citation Nr: 0018213	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 12, 1979, to 
April 3, 1979, and from April 1, 1980, to July 11, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1998 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected dysthymia.  This matter also comes before the Board 
following a March 1999 decision of the RO that denied the 
veteran's claims of service connection for a left shoulder 
disability and migraine headaches.

(The issue of a higher evaluation for the veteran's service-
connected dysthymia will be addressed in the remand that 
follows this decision.)


FINDING OF FACT

No competent medical evidence has been submitted to show that 
any current left shoulder disability or migraine headache 
disability is attributable to military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left shoulder 
disability or migraine headaches.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has a left shoulder disability and migraine headaches that 
were brought about by injuries or disease sustained or 
aggravated during his military service.  It is also requested 
that the veteran be afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The veteran's service medical records include an April 1980 
entry examination report on which it was noted that the 
veteran had fractured his left clavicle at age 15.  
Thereafter, an October 1986 treatment record shows that the 
veteran reported that he had injured his left shoulder 
playing football.  The diagnosis was muscle pain.  Service 
medical records, including examinations dated in February 
1983 and September 1987, as well as medical evaluation board 
(MEB) examinations dated in December 1990 and April 1991, 
were negative for complaints, diagnoses, and/or treatment for 
any left shoulder problem.  However, some of these 
examinations noted that the veteran's history included a pre-
service left clavicle fracture.  As for headaches, the 
service medical records do not show a diagnosis or clinical 
assessment of migraine headaches, but the veteran did, on 
occasion, complain of headaches, such as at an April 1991 
psychiatric evaluation.  

Post-service MEB psychiatric evaluation reports, dated in 
December 1992 and May 1994, included a diagnosis of headaches 
secondary to stress.  The evaluations were negative for 
complaints and/or a diagnosis relevant to any left shoulder 
disability.

VA and private treatment records, dated from October 1991 to 
March 1999, were obtained by the RO.  As to his left shoulder 
disability, an April 1993 VA treatment record shows the 
veteran's complaints and treatment for left arm pain 
diagnosed as muscle strain versus epicondylitis of the left 
elbow.  February 1996 left shoulder x-rays were normal.  
Thereafter, January 1998 VA treatment records show the 
veteran's complaints and treatment for left shoulder pain of 
one months' duration diagnosed as musculoskeletal pain and 
myofascial pain syndrome.

As to headaches, VA treatment records, dated in May 1993 and 
June 1993, show the veteran's complaints of headaches.  In 
May 1993, the complaints were followed by a diagnosis of 
sinusitis.  Subsequently, VA treatment records, dated in 
March 1997, July 1998, August 1998 to September 1998, 
November 1998, and January 1999 to March 1999, show the 
veteran's complaints of headaches.  In September and November 
1998, it was opined that the headaches could be due to the 
veteran's medication, could be due to tension, or could be 
muscular headaches due to a cervical spine disability.  In 
February 1999, the headaches were characterized as chronic 
and it was opined that they could be related to the veteran's 
obstructive sleep apnea.

At a September 1993 VA joints examination, the veteran 
complained of left upper extremity pain, one and a half years 
in duration, that was worsened by heavy lifting.  The 
diagnosis was left lateral epicondylitis. 

At a June 1999 VA examination, the veteran complained of pain 
in the left shoulder since a 1987 accident in service.  He 
complained of intermittent left shoulder pain made worse by 
activity.  After examination, the examiner opined that the 
veteran had left shoulder pain with the only focal finding 
being some decreased sensation over the subscapularis muscle.  
It was opined that the accident he had in service had not 
made a previous fracture of the clavicle worse.  The clavicle 
was not involved in any of the current complaints.

At a July 1999 VA examination, the veteran reported a history 
of migraine headaches dating back to when he was 20 years old 
and serving on active duty in the Navy.  The diagnosis was 
common migraine headaches.

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes a medical nexus opinion that 
tends to show a relationship between any current left 
shoulder disability or migraine headaches and the veteran's 
military service or events coincident thereto, such as the 
reported left shoulder injury recorded in October 1986 or the 
complaints of headaches made in service.  Likewise, no 
medical opinion has been presented that tends to show a 
relationship between any current disability of the left 
shoulder or migraine headaches and continued symptoms since 
service.  Therefore, because there is no showing of medical 
nexus, these claims are not well grounded.  Caluza, supra.

In reaching its conclusions, the Board recognizes that the 
veteran is competent to describe symptoms he experienced 
during military service and since.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  However, he is not competent to provide the 
necessary medical nexus evidence.  Id.

Because no competent medical evidence has been presented 
which tends to show a link between any of the claimed 
disabilities and military service, his claims are not well 
grounded.  (The principle of reasonable doubt does not apply 
until after the veteran has submitted a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).)


ORDER

Service connection for a left shoulder disability or migraine 
headaches is denied.


REMAND

Turning to the claim of entitlement to an increased rating 
for the veteran's service-connected psychiatric disability, 
the Board notes that the veteran asserts that the evaluation 
currently in effect is not adequate.  It is maintained that 
this disability is manifested by increased symptomatology 
that more nearly approximates the criteria for a higher 
evaluation.  Specifically, he has reported increased 
depression, paranoia, suicidal ideation, nervousness, 
anxiety, hallucinations, and isolation.

The Board finds that, given the current rating criteria, the 
record currently on appeal is lacking.  This is so, in part, 
because the record contains such varying opinions as to the 
degree of disability caused solely by the veteran's service-
connected psychiatric disability.

The VA examiners who conducted December 1991 and April 1997 
examinations reported that the veteran was married in 1983, 
lived with his wife, and had two children.  Adverse 
symptomatology reported by the December 1991 examiner 
consisted of a somewhat anxious affect, fair insight, and his 
mood being "5" on a scale of 1 to 10.  It was also reported 
that, while he did not experience suicidal or homicidal 
ideation, he had had suicidal ideation in the past.  
Otherwise, the December 1991 examiner reported that the 
veteran was alert, oriented, and cooperative.  His thought 
content and process were negative for hallucinations, 
loosening of associations, flights of idea, or tangential 
thought processes.  Speech was of normal rate, rhythm, and 
volume.  He could abstract relatively well.  Concentration 
and memory were intact and judgment was good.

At the April 1997 examination, the veteran reported suicidal 
thoughts from time to time, but none in the previous three 
weeks.  Irritability was noted and the veteran's facial 
expressions were sad and quizzical.  He had an irritated 
affect, and his flow of speech and pitch were monotonous and 
punctuated with sadness and irritability.  Additionally, the 
examiner reported that the veteran claimed to see everything 
in his life in the dimmest of lights, chronically heard 
voices that told him to kill himself, had compulsive 
behaviors, did not go outside of his house, did not drive 
because he heard voices telling him to drive his vehicle off 
the road, could not relate to other people, and felt that 
people were using his disease against him, making fun of him, 
as well as talking about him.  Otherwise, the veteran was 
engaging, cooperative, maintained personal hygiene, and could 
perform activities of daily living.  His memory was intact, 
and there was no formal thought disorder.  Specifically, the 
April 1997 VA examiner opined that the veteran's level of 
social and occupational functioning was poor.  It was also 
opined that symptoms earlier thought to be due to personality 
difficulties were, in fact, part of his psychiatric disorder.  

A June 1996 treatment record from Trident Regional Medical 
Hospital shows that the veteran, upon his psychiatric 
hospitalization, had a Global Assessment of Functioning (GAF) 
score of 35.  Such a score suggests that psychiatric 
disability is manifested by "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)".  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.

VA counseling records, dated from July 1996 to March 1999, 
show that the veteran had chronic difficulty with suicidal 
ideation.  Specifically, in a January 1997 treatment record, 
the veteran's counselor reported that the veteran had poor 
impulse control and had been chronically suicidal since he 
began working with the veteran.  It was also opined that the 
veteran had a "moderate" risk of suicide.  Likewise, 
January and November 1998 treatment records show that the 
veteran had chronic suicidal ideation.  July 1996 treatment 
records show that the veteran overdosed on his medication.  
The foregoing records also show that he had regular 
difficulties complying with his medication regimen.  See VA 
treatment records dated in July 1996 to December 1996, 
January 1997, March 1997 to October 1997, December 1997, 
January 1998, May 1998 to September 1998, November 1998, and 
January 1999 to March 1999.  Moreover, the records repeatedly 
note the veteran's feelings of hopeless, helpless, and 
worthless.  A number of the records show that the veteran 
exhibited a sad, flat, labile, and dysphoric affect, as well 
as paranoia.  Additionally, these records show that the 
veteran had problems with anxiety, racing thoughts, impaired 
concentration, paranoia, marital discord, and/or social 
isolation.  In addition, the records refer to the veteran's 
claims that he could hear what people were thinking about 
him.  Furthermore, the records indicate that the veteran, on 
occasion, had problems with hand tremors, a confused mood, 
auditory hallucinations, and being somewhat delusional.  
Lastly, in March 1999, after noting that the veteran was 
mildly delusional, the veteran's counselor opined that the 
veteran was greatly impaired.

Given the varying characterizations of the degree of 
disability caused by service-connected disability, the Board 
concludes that VA's duty to assist requires that his claim be 
remanded for a clarifying VA examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).  Additionally, it appears that the 
diagnosis has changed from dysthymia to bipolar disorder.  
Whether this change represents a progression of the service-
connected disability, a correction in the prior diagnosis, or 
development of a new and separate entity is something that 
needs clarification.  38 C.F.R. § 4.125(b) (1999).  

Finally, the Board notes that the veteran filed his claim for 
an increased rating in September 1998, well after 
implementation of new rating criteria for psychiatric 
disabilities in November 1996.  See 61 Fed. Reg. 52,695 
(1996).  The veteran was advised of the new rating criteria 
in a January 1999 statement of the case, but this statement 
of the case and supplemental statements of the case issued in 
April 1999 suggest that the RO applied the former rating 
criteria-those in effect prior to the veteran's claim for an 
increased rating.  In its re-adjudication of the claim for an 
increase, the RO should apply the rating criteria in effect 
at the time of the veteran's claim for an increase.  See 
38 C.F.R. § 4.130 (1999).  

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, given the record on appeal, the 
RO should obtain and associate with the 
record copies of the veteran's counseling 
and treatment records on file with VA 
medical centers where the veteran may 
have sought treatment, treatment records 
on file with Trident Regional Medical 
Hospital, and all VA vocational 
rehabilitation records.  38 C.F.R. 
§ 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
by a panel of two psychiatrists, if 
feasible.  Psychological testing should 
be conducted.  The examiners should 
review the entire claims file and provide 
a consensus opinion as to whether the 
veteran's current psychiatric 
disabilities are a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or the 
development of a condition new and 
separate from his service-connected 
dysthymia.  38 C.F.R. § 4.125(b) (1999).  
Thereafter, the examiners should provide 
a consensus opinion as to all symptoms 
attributable to service-connected 
psychiatric disability and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
service-connected disability on the 
veteran's social and industrial 
adaptability.  Clinical findings should 
be elicited so that the new rating 
criteria may be applied.  Additionally, a 
GAF score should be provided, and the 
examiners should explain its meaning in 
terms consistent with the rating 
criteria.  All opinions provided should 
be explained in the context of other 
opinions of record.

3.  The RO should then review the claim 
under the new rating criteria.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued 
that addresses the RO's adjudicatory 
action and all the evidence of record, 
especially that received since issuance 
of the April 1999 supplemental 
statements.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until further 
notice is received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



